991 F.2d 808
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RESOLUTION TRUST CORPORATION, in its capacity as Receiverfor Security Savings and Loan Association, and BaileyMortgage Company, for itself and as assignee for SecurityTrust Federal Savings and Loan Association, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 92-5175.
United States Court of Appeals, Federal Circuit.
March 1, 1993.

APPEAL DISMISSED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
The Resolution Trust Company (RTC), in its capacity as receiver for Security Savings and Loan Association, moves to substitute RTC for Security Savings and Loan Association.   Bailey Mortgage Company moves to substitute Bailey Mortgage Company as the real party in interest with respect to the claim of Security Trust Federal Savings and Loan Association.   RTC and Bailey Mortgage Company move to voluntarily dismiss this appeal.   The motion is unopposed.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) RTC's motion to substitute itself for Security Savings and Loan Association is granted.


4
(2) Bailey Mortgage's motion to substitute itself for Security Trust Federal Savings and Loan Association is granted.


5
(3) RTC's and Bailey Mortgage's motion to voluntarily dismiss this appeal is granted.


6
(4) All sides shall bear their own costs.


7
(5) The revised official caption is reflected above.